ACCEPTED
                                                                                                 01-15-00193-CV
                                                                                      FIRST COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                            9/23/2015 2:43:56 PM
                                                                                           CHRISTOPHER PRINE
                                                                                                          CLERK


                               No. 01-15-00193-CV
                                                                           FILED IN
                           IN THE COURT OF APPEALS     1st COURT OF APPEALS
                        FOR THE FIRST DISTRICT OF TEXAS HOUSTON, TEXAS
                                                       9/23/2015 2:43:56 PM
                                 AT HOUSTON            CHRISTOPHER A. PRINE
                                                                            Clerk
                                     JOHN LAWTON,
                                                          Appellant,
                                              v.
 DAVID W. LAWTON, INDIVIDUALLY, AS INDEPENDENT EXECUTOR
OF THE ESTATE OF JOSEPH G. LAWTON, DECEASED AND AS FORMER
 AGENT FOR JOSEPH G. LAWTON UNDER A POWER OF ATTORNEY,
                                                          Appellee.

           On Appeal from the County Court at Law No. 1, Fort Bend County, Texas,
                           Trial Court Cause No. 14-CCV-053769


                      UNOPPOSED MOTION FOR EXTENSION
                  OF TIME TO FILE REPLY BRIEF OF APPELLANT



TO THE HONORABLE COURT OF APPEALS:

           Appellant John Lawton respectfully files this unopposed motion for

extension of time to file his appellant’s reply brief.

           1.     The present deadline for filing the appellant’s reply brief is September

24, 2015.

           2.     Appellant seeks a thirty-day extension, creating a new brief deadline

of October 26, 2015, in which to file his brief.

           3.     This is Appellant’s first request for an extension of time to file his

reply brief.

1640.002/567671
           4.     This motion is unopposed.

           5.     Appellant needs the additional time to file his appellant’s reply brief

with this Court for the following reasons:

           Lead appellate counsel for Appellant, Connie Pfeiffer, is responsible for

preparation of the appellant’s reply brief. In addition to her work on the brief in

this case, Ms. Pfeiffer has been engaged in other litigation with imminent deadlines

that have prevented her from completing the brief before the deadline, including,

but not limited to, the following:

            Preparation of appellants’ motion for en banc reconsideration in
             No. 01-13-01068-CV, Diamond Offshore Services Limited and
             Diamond Offshore Services Company v. Willie David Williams, In
             the Houston First Court of Appeals. Appellants’ motion for en
             banc reconsideration was filed on September 4, 2015, after one
             extension.

            Preparation of reply in support of petition for mandamus in No. 03-
             15-00401-CV, In re Xerox Corporation and Xerox State
             Healthcare, LLC f/k/a ACS State Healthcare, LLC, In the Austin
             Third Court of Appeals. The reply was filed on September 16,
             2015.

            Preparation for trial, joint pre-trial order and preparation of jury
             charge in Case No. 4:13-cv-02532, The City of Houston, Texas v.
             Xerox State and Local Solutions, Inc. a/k/a and f/k/a ACS State and
             Local Solutions, Inc., In the United States District Court for the
             Southern District of Texas. Trial is scheduled to begin on October
             5, 2015.

            Attendance as Course Director at CLE in Austin on September 9-
             11th.




1640.002/567671                            2
           Appellate counsel for Appellant, William Peterson has been engaged in

other litigation with imminent deadlines that have prevented him from completing

the appellant’s reply brief before the present deadline, including, but not limited to,

the following:

            Preparation of a petition for writ of mandamus in No. 01-15-
             00774-CV, In re Wagner, In the Houston First Court of Appeals.
             The petition was filed on September 8, 2015.

            Preparation of a jury charge in No. 11-03-21722-CV, Renger v.
             Crown Case, In the District Court of Lavaca County. The draft
             jury charge was filed on September 9, 2015.

            Assistance in preparation of brief of appellee in No. 15-20030,
             Environment Texas Citizen Lobby, Inc., et al. v. ExxonMobil
             Corporation, et al., In the United States Court of Appeals for the
             Fifth Circuit. The brief was filed on September 10, 2015, after two
             extensions.

            Assistance in preparation of a reply in support of petition for
             mandamus in No. 03-15-00401-CV, In re Xerox Corporation and
             Xerox State Healthcare, LLC f/k/a ACS State Healthcare, LLC, In
             the Austin Third Court of Appeals. The reply was filed on
             September 16, 2015.

            Assistance in preparation of petition for rehearing en banc in No.
             14-20420, Robert Ludlow, et al. v. BP, P.L.C., et al., In the United
             States Court of Appeals for the Fifth Circuit. The rehearing
             motion was filed on September 22, 2015.

            Assistance in preparation for oral argument in No. 15-0146, Doris
             Forte, O.D., et al. v. Wal-Mart Stores, Incorporated, In the Texas
             Supreme Court. The argument was held on September 23, 2015.

            Assistance in preparation of respondent’s brief on the merits in No.
             14-0767, Chris Linegar v. DLA Piper LLP (US), In the Texas
             Supreme Court. The brief is due to be filed on or before October
             21, 2015 after two extensions.
1640.002/567671                           3
           6.     This motion is not filed for the purpose of delay, but to allow counsel

adequate time to prepare the appellant’s reply brief.

           For these reasons, Appellant respectfully requests that this Court grant him

an extension of time to file his appellant’s reply brief until October 26, 2015.

                                               Respectfully submitted,
                                               BECK REDDEN LLP
                                               By: /s/ William Peterson
                                                    Constance H. Pfeiffer
                                                    State Bar No. 24046627
                                                    cpfeiffer@beckredden.com
                                                    William Peterson
                                                    State Bar No. 24065901
                                                    wpeterson@beckredden.com
                                               1221 McKinney, Suite 4500
                                               Houston, TX 77010-2010
                                               (713) 951-3700
                                               (713) 951-3720 (Fax)

                                                    Esther Anderson
                                                    State Bar No. 00792332
                                                    esther@probateguardianship.com
                                               ANDERSON PFEIFFER, PC
                                               845 FM 517 West, Suite 200
                                               Dickinson, TX 77539
                                               (281) 488-6535
                                               (281) 614-5205 (Fax)

                                               COUNSEL FOR APPELLANT




1640.002/567671                            4
                           CERTIFICATE OF CONFERENCE

      I certify that I conferred with Kimberly Hoesl, counsel for Appellee, and
Appellee does not oppose the requested extension.


                                            /s/ William Peterson
                                            William Peterson


                             CERTIFICATE OF SERVICE

       I hereby certify that on September 23, 2015, a true and correct copy of the above
and foregoing Unopposed Motion for Extension of Time to File Reply Brief of Appellant
was forwarded to all counsel of record by the Electronic Filing Service Provider, if
registered, otherwise by email, as follows:

                               N. Kimberly Hoesl
                           J. B. (Trey) Henderson III
                   DOYLE, RESTREPO, HARVIN & ROBBINS, L.L.P.
                        440 Louisiana Street, Suite 2300
                              Houston, TX 77002
                              khoesl@drhrlaw.com
                           thenderson@drhrlaw.com

                          Counsel for David W. Lawton,
                    Individually and As Independent Executor



                                            /s/ William Peterson
                                            William Peterson




1640.002/567671                         5